Citation Nr: 1531050	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  14-03 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits from the Department of Veterans Affairs (VA).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative denial entered in September 2012 by the VA Regional Office (RO) in Columbia, South Carolina.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal entails a claim by the Veteran's ex-spouse for an apportionment of her former husband's VA disability compensation.  Contested claim procedures are mandated by this appeal and remand is required to ensure that those procedures are followed as to each party.  Here, the Veteran has an appointed representative to represent his interests in this matter, but there is no indication that either the national or local representative has been afforded an opportunity to present evidence or argument on the Veteran's behalf.  It is also unclear from the record whether the appellant was ever offered the opportunity to be represented by an individual or organization of her choice.  Moreover, it is not indicated that the appellant or Veteran was provided copies of the opposing party's submissions, nor is it shown that the Veteran was ever asked to submit a substantive appeal or advised of his right to request a hearing.  See 38 C.F.R. §§ 19.100-102; 20.500-504 (2014).  Remand for corrective actions is thus deemed necessary.  

1.  Undertake those actions needed to comply with the Board's duty to notify and those statutory and regulatory provisions governing contested claims, including but not limited to what additional information and evidence are needed to substantiate the appellant's claim of entitlement to an apportionment of the Veteran's VA disability compensation benefits, right to representation, right of any representative to participate actively in the presentation of evidence and/or argument, and right to a hearing.  Each party should be furnished copies of each of the statements submitted by its adversary, which have not already been provided and each appointed representative, if any, should be afforded the opportunity to offer evidence and argument in support of their party's position.  

If the responses received from the Veteran and/or appellant warrant further actions by the AOJ, such actions should then be undertaken.  

2.  Thereafter, the appellant's claim for entitlement to an apportionment of the Veteran's VA disability compensation benefits must be readjudicated on the basis of all of the evidence of record and all governing legal authority.  If the benefit sought on appeal remains denied, the appellant and any representative she designates, as well as the Veteran and his representative, must be provided with a supplemental statement of the case, which must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The appellant and Veteran need take no action until otherwise notified.  The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to preserve the parties' due process rights.  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




